DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 21, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., (Pub. No.: US 2018/0192255 A1), in view of Yin et al., (Pub. No.: US 2018/0368137 A1).

Regarding Claim 1,	 Guo discloses a method for wireless communication, comprising: 
receiving system information that indicates at least one characteristic of resources in a frame of a Multimedia Broadcast Multicast Services (MBMS) carrier; (Guo, 5. 5. 3 System Information Handling, [0078] System Information is divided into minimum SI and other SI. Minimum SI is periodically broadcast, [0103]-[0112] System Information provisioning, [0132] The SI may carry some or all of parameters carried by system information for MBMS, Fig, 17 [0210]-[0211] receive a system information for broadcast or multicast.  The paragraphs [0193], [0219], Fig. 22 [0225] explicitly disclose receive a system information SI/SI for Broadcast or Multicast. 9.1 Multimedia Broadcast/Multicast Service, Various passages disclose about MBMS [0033], [0054]-[0057], [0060]-[0062], 9.1, [0114] Multicast/Broadcast (100% meaning a dedicated MBMS carrier, [0115], [0118], [0121]-[0136], [0184]-[0185], Fig. 26, [0242]-[0243]))
determining, based at least in part on receiving the system information, (Guo, Fig, 17 [0210]-[0211] receive a system information for broadcast or multicast.  The paragraphs [0193], [0219], Fig. 22 [0225] explicitly disclose receive a system information SI/SI for Broadcast or Multicast)
(Guo, 9.1 Multimedia Broadcast/Multicast Service, Various passages disclose about MBMS [0033], [0054]-[0057], [0060]-[0062], 9.1, [0114] Multicast/Broadcast (100% meaning a dedicated MBMS carrier)
Guo does not explicitly disclose following:
that a control resource of the resources is associated with a first scheduling interval that spans a first duration in a time-domain and that a payload resource of the resources is associated with a second scheduling interval that spans a second duration in the time-domain greater than the first duration; and
the control resource and the payload resource. 
However, Yin discloses following:
that a control resource (Yin, Fig. 8, [0144], and Fig. 9, [0144]-[0145] control resource or resource control) of the resources is associated with a first scheduling interval that spans a first duration in a time-domain and that a payload resource of the resources is associated with a second scheduling interval that spans a second duration in the time-domain greater than the first duration; and (Yin, Yin extensively discusses about payload such as [0026]-[0027] resource with upto 2 bits of payload/resource with higher payload, [0029] payload size, resources with different formats and payload sizes resource with given payload capacity. Other passages on payload teachings: paragraphs [0042], [0045]-[0046], [0052], [0057], [0061], [0072] different payload capacity or resource overhead, [0098] resource with a payload capacity, Fig. 7, [0012], [0139]-[0143] shows scheduling time line, Other passages on scheduling: paragraphs [0043] scheduling indications, [0054]-[0055] scheduling request SR, [0070] based on scheduling configurations, [0083] mini-slot scheduling.  Fig. 6 [0134]-[0138] disclose about slots 683, and sub-slots 607, slot 683 as a scheduling unit)
the control resource (Yin, Fig. 8, [0144], and Fig. 9, [0144]-[0145] control resource or resource control) and the payload resource. (Yin, Yin extensively discusses about payload such as [0026]-[0027] resource with upto 2 bits of payload/resource with higher payload, [0029] payload size, resources with different formats and payload sizes resource with given payload capacity. Other passages on payload teachings: paragraphs [0042], [0045]-[0046], [0052], [0057], [0061], [0072] different payload capacity or resource overhead, [0098] resource with a payload capacity)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Guo before the effective filing date of the claimed invention with that of Yin so that a control resource of the resources is associated with a first scheduling interval that spans a first duration in a time-domain and that a payload resource of the resources is associated with a second scheduling interval that spans a second duration in the time-domain greater than the first duration; and the control resource and the payload resource. The motivation to combine the teachings of Yin would include the teachings on control resource, and payload resource as well as on scheduling and time domain. Further, it would improve communication flexibility and/or efficiency which would be beneficial.  (Yin, [0002]-[0005])

Regarding Claim 2,	 The combination of Guo and Yin disclose the method of claim 1, further comprising determining a quantity of payload resources in the frame (Yin, Yin extensively discusses about payload such as [0026]-[0027] resource with upto 2 bits of payload/resource with higher payload, [0029] payload size, resources with different formats and payload sizes resource with given payload capacity. Fig. 7, [0012], [0139]-[0143] shows scheduling time line, Other passages on scheduling: paragraphs [0043] scheduling indications, [0054]-[0055] scheduling request SR, [0070] based on scheduling configurations, [0083] mini-slot scheduling.  Fig. 6 [0134]-[0138] disclose about slots 683, and sub-slots 607, slot 683 as a scheduling unit)
 
Regarding Claim 3,	 The combination of Guo and Yin disclose the method of claim 1, further comprising determining, based at least in part on the system information, that the second scheduling interval includes a single symbol that spans the second duration, wherein receiving the control resource and the payload resource is based at least in part on determining that the second scheduling interval includes the single symbol. (Yin, Fig. 8, [0144], and Fig. 9, [0144]-[0145] control resource or resource control, and (Yin, Yin extensively discusses about payload such as [0026]-[0027] resource with upto 2 bits of payload/resource with higher payload, [0029] payload size, resources with different formats and payload sizes resource with given payload capacity. Other passages on payload teachings: paragraphs [0042], [0045]-[0046], [0052], [0057], [0061], [0072] different payload capacity or resource overhead, [0098] resource with a payload capacity, Fig. 7, [0012], [0139]-[0143] shows scheduling time line, Other passages on scheduling: paragraphs [0043] scheduling indications, [0054]-[0055] scheduling request SR, [0070] based on scheduling configurations, [0083] mini-slot scheduling.  Fig. 6 [0134]-[0138] disclose about slots 683, and sub-slots 607, slot 683 as a scheduling unit, Symbol or symbols are disclosed through various passages: paragraphs [0043]-[0046], [0121], [0134] symbol associated with TTI, and [0201]-[0204] symbol or symbols)
 
Regarding Claim 4,	 The combination of Guo and Yin disclose the method of claim 3, further comprising determining that a first portion of the single symbol spans a third duration in the time-domain and a second portion of the single symbol spans a fourth duration in the time-domain that is greater than the third duration, wherein receiving the control resource and the payload resource is based at least in part on determining the third duration and the fourth duration. (Yin, Fig. 8, [0144], and Fig. 9, [0144]-[0145] control resource or resource control, and Yin extensively discusses about payload such as [0026]-[0027] resource with upto 2 bits of payload/resource with higher payload, [0029] payload size, resources with different formats and payload sizes resource with given payload capacity. Other passages on payload teachings: paragraphs [0042], [0045]-[0046], [0052], [0057], [0061], [0072] different payload capacity or resource overhead, [0098] resource with a payload capacity, Yin, [0057] For 5G NR at least two transmission durations are supported.  Span over multiple slots, Fig. 4, [0130] time domain, Fig. 10, [0147 time domain.  Various other paragraphs disclose time domain [0083], [0099], [0123-[0124], and [0129] time domain/OFDM symbol in time domain)
  
Regarding Claim 5,	 The combination of Guo and Yin disclose the method of claim 4, wherein: 
the first portion of the single symbol comprises a cyclic prefix of the single symbol; and (Yin, [0123] cyclic prefix, Symbol or symbols are disclosed through various passages: paragraphs [0043]-[0046], [0121], [0134] symbol associated with TTI, and [0201]-[0204] symbol or symbols)
the second portion of the single symbol comprises a payload of the single symbol. (Yin, Symbol or symbols are disclosed through various passages: paragraphs [0043]-[0046], [0121], [0134] symbol associated with TTI, and [0201]-[0204] symbol or symbols)

 Regarding Claim 6,	 The combination of Guo and Yin disclose the method of claim 4, wherein: 
the third duration is a first integer multiple of a sampling interval associated with the MBMS carrier; and (Yin, [0057] For 5G NR at least two transmission durations are supported) 
the fourth duration is a second integer multiple of the sampling interval greater than the first integer multiple. (Yin, [0057] For 5G NR at least two transmission durations are supported)
  
Regarding Claim 7,	 The combination of Guo and Yin disclose the method of claim 4, wherein: 
the third duration is greater than 200 microseconds; and (Yin, [0057] For 5G NR at least two transmission durations are supported)
the fourth duration is greater than 800 microseconds. (Yin, [0057] For 5G NR at least two transmission durations are supported)
 
Regarding Claim 8,	 The combination of Guo and Yin disclose the method of claim 1, further comprising determining a first numerology associated with the control resource and a second numerology associated with the payload resource different than the first numerology, wherein receiving the control resource and the payload resource is based at least in part on determining the first numerology and the second numerology. (Yin, Fig. 4, [0009] several numerologies [0130]-[0132] Numerology #1 401a, numerology #2 401b)
  
Regarding Claim 9,	 The combination of Guo and Yin disclose the method of claim 1, wherein receiving the system information (Guo, 5. 5. 3 System Information Handling, [0078] System Information is divided into minimum SI and other SI. Minimum SI is periodically broadcast, [0103]-[0112] System Information provisioning, [0132] The SI may carry some or all of parameters carried by system information for MBMS) further comprises receiving a system information block (SIB) that includes the system information. (Yin, [0115]-[0117] SIB)
 
Regarding Claim 21,	 Guo discloses a method for wireless communication, comprising:
 	transmitting, in a frame of a Multimedia Broadcast Multicast Services (MBMS) carrier, system information and the control resource and transmitting, over the MBMS carrier, based at least in part on transmitting the system information. (Guo, Fig. 21, [0026], [0221] In step 2105, the base station transmits a system information (SI) for broadcast or multicast including an indication)
	Guo does not explicitly disclose about following.  
the control resource and the payload resource.
However, Yin discloses about following.
the control resource and the payload resource. (Yin, Fig. 8, [0144], and Fig. 9, [0144]-[0145] control resource or resource control, and Yin extensively discusses about payload such as [0026]-[0027] resource with upto 2 bits of payload/resource with higher payload, [0029] payload size, resources with different formats and payload sizes resource with given payload capacity. Other passages on payload teachings: paragraphs [0042], [0045]-[0046], [0052], [0057], [0061], [0072] different payload capacity or resource overhead, [0098] resource with a payload capacity)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Guo before the effective filing date of the claimed invention with that of Yin so that the control resource and the payload resource be included in a method for wireless communication.  The motivation to combine the teachings of Yin would include the teachings on control resource, and payload resource. (Yin, [0002]-[0005])
 
Regarding Claim 29,	 Guo discloses an apparatus for wireless communication, comprising: 
a processor, (Guo, Fig. 2, [0040]-[0049] Tx data processor 214, Rx data processor 260, Fig. 3, [0050] CPU 308)
memory in electronic communication with the processor; and (Guo, Fig. 3, [0050] CPU 308, Memory 310)
instructions stored in the memory and executable by the processor to cause the apparatus to: (Guo, Fig. 2, [0042] Instructions performed by processor 230, Fig. 3, [0050] memory 310, [0254]-[0255], and [0258] Instructions)
receive system information that indicates at least one characteristic of resources in a frame of a Multimedia Broadcast Multicast Services (MBMS) carrier; (Guo, 5. 5. 3 System Information Handling, [0078] System Information is divided into minimum SI and other SI. Minimum SI is periodically broadcast, [0103]-[0112] System Information provisioning, [0132] The SI may carry some or all of parameters carried by system information for MBMS, Fig, 17 [0210]-[0211] receive a system information for broadcast or multicast.  The paragraphs [0193], [0219], Fig. 22 [0225] explicitly disclose receive a system information SI/SI for Broadcast or Multicast. 9.1 Multimedia Broadcast/Multicast Service, Various passages disclose about MBMS [0033], [0054]-[0057], [0060]-[0062], 9.1, [0114] Multicast/Broadcast (100% meaning a dedicated MBMS carrier, [0115], [0118], [0121]-[0136], [0`184]-[0185], Fig. 26, [0242]-[0243]))
determine, based at least in part on receiving the system information, (Guo, 5. 5. 3 System Information Handling, [0078] System Information is divided into minimum SI and other SI. Minimum SI is periodically broadcast, [0103]-[0112] System Information provisioning, [0132] The SI may carry some or all of parameters carried by system information for MBMS, Fig, 17 [0210]-[0211] receive a system information for broadcast or multicast.  The paragraphs [0193], [0219], Fig. 22 [0225] explicitly disclose receive a system information SI/SI for Broadcast or Multicast. 9.1 Multimedia Broadcast/Multicast Service, Various passages disclose about MBMS [0033], [0054]-[0057], [0060]-[0062], 9.1, [0114] Multicast/Broadcast (100% meaning a dedicated MBMS carrier, [0115], [0118], [0121]-[0136], [0`184]-[0185], Fig. 26, [0242]-[0243]))
receive, over the MBMS carrier, (Guo, 9.1, [0114] Multicast/Broadcast (100% meaning a dedicated MBMS carrier, [0115], [0118], [0121]-[0136], [0184]-[0185], Fig. 26, [0242]-[0243]))
Guo does not explicitly disclose following.
that a control resource of the resources is associated with a first scheduling interval that spans a first duration in a time-domain and that a payload resource of the resources is associated with a second scheduling interval that spans a second duration in the time- domain greater than the first duration; and 
the control resource and the payload resource.
However, Yin discloses following.
(Yin, Fig. 8, [0144], and Fig. 9, [0144]-[0145] control resource or resource control) of the resources is associated with a first scheduling interval that spans a first duration in a time-domain and that a payload resource of the resources is associated with a second scheduling interval that spans a second duration in the time- domain greater than the first duration; and (Yin, Yin extensively discusses about payload such as [0026]-[0027] resource with upto 2 bits of payload/resource with higher payload, [0029] payload size, resources with different formats and payload sizes resource with given payload capacity. Other passages on payload teachings: paragraphs [0042], [0045]-[0046], [0052], [0057], [0061], [0072] different payload capacity or resource overhead, [0098] resource with a payload capacity, Fig. 7, [0012], [0139]-[0143] shows scheduling time line, Other passages on scheduling: paragraphs [0043] scheduling indications, [0054]-[0055] scheduling request SR, [0070] based on scheduling configurations, [0083] mini-slot scheduling.  Fig. 6 [0134]-[0138] disclose about slots 683, and sub-slots 607, slot 683 as a scheduling unit)
 the control resource and the payload resource.  (Yin, Fig. 8, [0144], and Fig. 9, [0144]-[0145] control resource or resource control, and Yin extensively discusses about payload such as [0026]-[0027] resource with upto 2 bits of payload/resource with higher payload, [0029] payload size, resources with different formats and payload sizes resource with given payload capacity. Other passages on payload teachings: paragraphs [0042], [0045]-[0046], [0052], [0057], [0061], [0072] different payload capacity or resource overhead, [0098] resource with a payload capacity)
(Yin, [0002]-[0005])

Regarding Claim 30,	 Guo discloses an apparatus for wireless communication, comprising: 
a processor, (Guo, Fig. 2, [0040]-[0049] Tx data processor 214, Rx data processor 260, Fig. 3, [0050] CPU 308)
memory in electronic communication with the processor; and (Guo, Fig. 3, [0050] CPU 308, Memory 310)
instructions stored in the memory and executable by the processor to cause the apparatus to: (Guo, Fig. 2, [0042] Instructions performed by processor 230, Fig. 3, [0050] memory 310, [0254]-[0255], and [0258] Instructions)
transmit, in a frame of a Multimedia Broadcast Multicast Services (MBMS) carrier, system information, (Guo, Fig. 21, [0026], [0221] In step 2105, the base station transmits a system information (SI) for broadcast or multicast including an indication)
transmit, over the MBMS carrier, based at least in part on transmitting the system information. (Guo, Fig. 21, [0026], [0221] In step 2105, the base station transmits a system information (SI) for broadcast or multicast including an indication)
Guo does not explicitly disclose following:
indicating that a control resource is associated with a first scheduling interval that spans a first duration in a time-domain and that a payload resource, in the frame of the MBMS carrier, is associated with a second scheduling interval that spans a second duration in the time-domain greater than the first duration; and  
the control resource and the payload resource.
However, Yin discloses following:
indicating that a control resource (Yin, Fig. 8, [0144], and Fig. 9, [0144]-[0145] control resource or resource control) is associated with a first scheduling g interval that spans a first duration in a time-domain and that a payload resource, in the frame of the MBMS carrier, is associated with a second scheduling interval that spans a second duration in the time-domain greater than the first duration; and   (Yin, Yin extensively discusses about payload such as [0026]-[0027] resource with upto 2 bits of payload/resource with higher payload, [0029] payload size, resources with different formats and payload sizes resource with given payload capacity. Other passages on payload teachings: paragraphs [0042], [0045]-[0046], [0052], [0057], [0061], [0072] different payload capacity or resource overhead, [0098] resource with a payload capacity, Fig. 7, [0012], [0139]-[0143] shows scheduling time line, Other passages on scheduling: paragraphs [0043] scheduling indications, [0054]-[0055] scheduling request SR, [0070] based on scheduling configurations, [0083] mini-slot scheduling.  Fig. 6 [0134]-[0138] disclose about slots 683, and sub-slots 607, slot 683 as a scheduling unit)
the control resource and the payload resource. (Yin, Fig. 8, [0144], and Fig. 9, [0144]-[0145] control resource or resource control, and (Yin, Yin extensively discusses about payload such as [0026]-[0027] resource with upto 2 bits of payload/resource with higher payload, [0029] payload size, resources with different formats and payload sizes resource with given payload capacity. Other passages on payload teachings: paragraphs [0042], [0045]-[0046], [0052], [0057], [0061], [0072] different payload capacity or resource overhead, [0098] resource with a payload capacity)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Guo before the effective filing date of the claimed invention with that of Yin so that indicating that a control resource is associated with a first scheduling interval that spans a first duration in a time-domain and that a payload resource, in the frame of the MBMS carrier, is associated with a second scheduling interval that spans a second duration in the time-domain greater than the first duration; and the control resource and the payload resource.  The motivation to combine the teachings of Yin would include the teachings on control resource, and payload resource as well as on scheduling and time domain. Further, it would improve communication flexibility and/or efficiency which would be beneficial.  (Yin, [0002]-[0005])

6.	Claims 10-11, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., (Pub. No.: US 2018/0192255 A1), Yin et al., (Pub. No.: US 2018/0368137 A1), in view of Park et al., (Pub. No.: US 2019/0380087 A1).
 
Regarding Claim 10,	 The combination of Guo and Yin disclose the method of claim 1, wherein the system information comprises (Guo, 5. 5. 3 System Information Handling, [0078] System Information is divided into minimum SI and other SI. Minimum SI is periodically broadcast, [0103]-[0112] System Information provisioning, [0132] The SI may carry some or all of parameters carried by system information for MBMS)
	Guo and Yin do not explicitly disclose following:
	SystemInformationBlockType 1-MBMS.
	However, Park discloses following:
 SystemInformationBlockType 1-MBMS. (Park, [0213], [0219], and [0244] Park discloses about SystemInformationBlockType 1-MBMS).
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Guo and Yin before the effective filing date of the claimed invention with that of Park so that SystemInformationBlockType 1-MBMS is included in the method.  The motivation to combine the teachings of Park would include SystemInformationBlockType 1-MBMS in the method.  (Park, [0213], [0219], and [0244])
 
Regarding Claim 11,	 The combination of Guo, Yin, and Park disclose the method of claim 10, wherein: the SystemInformationBlockTypel-MBMS comprises an information element that indicates the second duration of the second scheduling interval; and (Behravan, [0003], [0006] Broadcasting/Multicasting, MBMS, Park, [0213], [0219], and [0244] Park discloses about SystemInformationBlockType 1-MBMS)

Regarding Claim 27,	 The combination of Guo, Yin, and Park disclose the method of claim 21, wherein the system information comprises SystemInformationBlockType 1-MBMS. (Park, [0213], [0219], and [0244] Park discloses about SystemInformationBlockType 1-MBMS).

7.	Claims 12-20, 22-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., (Pub. No.: US 2018/0192255 A1), and Yin et al., (Pub. No.: US 2018/0368137 A1), in view of Behravan et al., (Pub. No.: US 2020/0274671 A1).

Regarding Claim 12,	 Guo and Yin disclose the method of claim 1, wherein: 
	Guo and Yin do not explicitly disclose following:
	the second scheduling interval comprises a Multicast-broadcast Single-frequency Network (MBSFN) subframe; and
	the first scheduling interval comprises a non-MBSFN subframe.  
	However, Behravan discloses following.
(Behravan, [0085] Transmission Time Interval TTI) comprises a Multicast-broadcast Single-frequency Network (MBSFN) subframe; and (Behravan, [0004], and [0006]-[0008] MBSFN subframe)
the first scheduling interval (Behravan, [0085] Transmission Time Interval TTI) comprises a non-MBSFN subframe.  (Behravan, [0006] non-MBSFN subframe)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Guo and Yin before the effective filing date of the claimed invention so that the second scheduling interval comprises a Multicast-broadcast Single-frequency Network (MBSFN) subframe; and the first scheduling interval comprises a non-MBSFN subframe.  The motivation to combine the teachings of Behravan would include MBSFN subframe and non-MBSFN subframe. The advantages of MBSFN include increased received signal strength, reduced interference at the borders of the cells within the same MBSFN area, and additional diversity due to receiving from multiple nodes.  (Behravan, [0001]-[0050], Emphasis: paragraph [0004])

Regarding Claim 13,	The combination of Guo, Yin, and Behravan disclose the method of claim 1, wherein the first scheduling interval comprises a cell acquisition subframe (CAS).  (Behravan, [0011] Cell Acquisition Subframe (CAS))

Regarding Claim 14,	 The combination of Guo, Yin, and Behravan disclose the method of claim 1, wherein a duration of the second scheduling interval is configurable based at least in part on the system information. (Behravan, [0011] System Information (SI), [0125], [0132] and [0134] time resource containing system information (e.g. CAS))
 
Regarding Claim 15,	 The combination of Guo, Yin, and Behravan disclose the method of claim 1, wherein the second duration of the second scheduling interval is associated with a subcarrier spacing of the MBMS carrier.  (Behravan, [0003], [0006] Broadcasting/Multicasting, MBMS, [0082] sub carrier spacing)

Regarding Claim 16,	 The combination of Guo, Yin, and Behravan disclose the method of claim 1, wherein: 
the first duration associated with the first scheduling interval is one millisecond; and (Behravan, [0082] Duration may be symbol duration, CP duration (also known as CP length, time slot duration or subframe duration.
the second duration associated with the second scheduling interval is greater than one millisecond. (Behravan, [0082] Duration may be symbol duration, CP duration (also known as CP length, time slot duration or subframe duration.
 
Regarding Claim 17,	 The combination of Guo, Yin, and Behravan disclose the method of claim 16, wherein: 
the second duration associated with the second scheduling interval is three milliseconds; and (Behravan, [0085] “time resource” transmission time interval (TTI).
(Yin, Yin extensively discusses about payload such as [0026]-[0027] resource with upto 2 bits of payload/resource with higher payload, [0029] payload size, resources with different formats and payload sizes resource with given payload capacity. Other passages on payload teachings: paragraphs [0042], [0045]-[0046], [0052], [0057], [0061], [0072] different payload capacity or resource overhead, [0098] resource with a payload capacity)
 
Regarding Claim 18,	 The combination of Guo, Yin, and Behravan disclose the method of claim 16, wherein a duration of the frame in the time-domain is forty milliseconds.  (Behravan, [0011] fixed periodicity of 40 ms)
  
Regarding Claim 19,	The combination of Guo, Yin, and Behravan disclose the method of claim 1, wherein: 
the first scheduling interval comprises a control subframe and the second scheduling interval comprises a payload slot; and (Yin, [0067], [0070], [0076] slot structure, [0083] Fig. 2, [0121] slot 283, Fig. 3 [0126] slot 383, Figs 5-6, [0133]-[0136] slots 683 and sub-slots 607)
the frame comprises the control subframe and a plurality of payload slots. (Yin, [0067], [0070], [0076] slot structure, [0083] Fig. 2, [0121] slot 283, Fig. 3 [0126] slot 383, Figs 5-6, [0133]-[0136] slots 683 and sub-slots 607)
 
Regarding Claim 20,	The combination of Guo, Yin, and Behravan disclose the method of claim 19, wherein the control subframe comprises one or two slots of a third duration in the time-domain smaller than the second duration.  (Behravan, [0175] two (2) time slots)

Regarding Claim 22,	 The combination of Guo, Yin, and Behravan disclose the method of claim 21, further comprising identifying that the first scheduling interval spans the first duration in the time-domain and that the second scheduling interval spans the second duration in the time-domain greater than the first duration, wherein transmitting the system information is based at least in part on identifying the first duration and the second duration.  (Behravan [0011] System Information (SI), [0125], [0132] and [0134] time resource containing system information (e.g. CAS))

Regarding Claim 23,	 The combination of Guo, Yin, and Behravan disclose the method of claim 22, further comprising determining an inter-site distance associated with a transmitter of the MBMS carrier, wherein determining the first duration and the second duration is based at least in part on the inter-site distance associated with the transmitter.  (Behravan, [0003], [0006] Broadcasting/Multicasting, MBMS, [0011] inter-site distance)
  
Regarding Claim 24,	The combination of Guo, Yin, and Behravan disclose the method of claim 21, further comprising determining a quantity of payload resources in the frame, wherein transmitting the system information is based at least in part on (Behravan, [0011] System Information (SI), [0125], [0132] and [0134] time resource containing system information (e.g. CAS))
 
Regarding Claim 25,	 The combination of Guo, Yin, and Behravan disclose the method of claim 21, further comprising determining that the second scheduling interval includes a single symbol that spans the second duration, wherein transmitting the system information is based at least in part on determining that the second scheduling interval includes the single symbol. (Behravan, [0011] System Information (SI), [0125], [0132] and [0134] time resource containing system information (e.g. CAS))
 
Regarding Claim 26,	 The combination of Guo, Yin, and Behravan disclose the method of claim 21, further comprising determining a first numerology associated with the control resource and a second numerology associated with the payload resource different than the first numerology, wherein transmitting the system information is based at least in part on determining the first numerology and the second numerology. (Behravan, Abstract, first numerology and second numerology)
  
Regarding Claim 28,	 The combination of Guo, Yin, and Behravan disclose the method of claim 21, wherein: 
the first duration associated with the first scheduling interval is one millisecond; and (Behravan, [0082] Duration may be symbol duration, CP duration (also known as CP length, time slot duration or subframe duration, [0085] “time resource”, transmission time interval (TTI))
the second duration associated with the second scheduling interval is greater than one millisecond. (Behravan, [0082] Duration may be symbol duration, CP duration (also known as CP length, time slot duration or subframe duration, [0085] “time resource”, transmission time interval (TTI))
  
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463